Citation Nr: 0611201	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-34 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids.

2.  Entitlement to an initial compensable rating for a scar, 
residual of an excision of a pilonidal cyst.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1959, and from October 1960 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted service connection for 
hemorrhoids and for a scar, residual of an excision of a 
pilonidal cyst, and assigned noncompensble evaluations 
respectively, effective December 2003.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as the 
two claims in this case, is an original claim as opposed to a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

Pursuant to the veteran's request, a video conference hearing 
was held before the undersigned Board member in September 
2005.  The transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service medical records show that he received 
treatment for his hemorrhoids.  In June 1957 he underwent a 
hemorrhoidectomy.  In June 1962 the veteran had a pilonidal 
cyst removed.  He contends that his service-connected 
hemorrhoids and the scar, residual of an excision of a 
pilonidal cyst, are more disabling than currently evaluated.

The veteran underwent a VA rectum and scar examination in 
March 2004.  The examination was performed by a VA physician 
assistant (PA).  The veteran complained of sensitivity in the 
coccyx region after prolonged sitting.  The PA found that the 
veteran had a scar on the right superior buttock.  It 
measured 2.5 centimeters.  He noted that it was superficial.  
Additionally, the PA indicated that there was no adherence of 
underlying tissue, elevation or depression, disfigurement or 
limitation of movement as related to the scar.  The PA also 
diagnosed the veteran with nonbleeding grade 2 external 
hemorrhoids and grade 1 internal hemorrhoids.  

Based on the VA examination findings, the RO granted service 
connection for hemorrhoids and for the scar, and assigned 
noncompensable disability ratings.  Following the VA rating 
decision dated in May 2004, the veteran timely filed a notice 
of disagreement.  In the notice of disagreement he stated 
that the RO's rating decision of May 2004 was inadequate 
because the March 2004 VA examination was not performed by a 
medical doctor.  In September 2005 he testified at a personal 
hearing that his scar was symptomatic, in that it was tender 
and painful.  He also stated that the PA failed to inquire as 
to symptoms associated with his hemorrhoids.  Particularly, 
he related that the PA failed to note that his hemorrhoids 
would at times protrude, itch and bleed.  He stated that he 
experienced episodes of bleeding every few months, which 
would last for a week or two.  Therefore the VA examination 
report did not accurately reflect the veteran's level of 
disability.  

The Board recognizes that the veteran has expressed 
dissatisfaction with the quality of the March 2004 VA 
examination, as it was conducted by a PA, as opposed to a 
physician.  The Board emphasizes that there is no inherent 
requirement that only certain types of medical personnel 
perform VA examinations.  See 38 C.F.R. §§ 3.159, 3.326.  
Instead, the Board is required to review a VA examiner's 
findings in order to determine whether they constitute 
sufficient and competent medical evidence as to the claims at 
issue.  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion.  " 
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).

Competency must be distinguished from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Generally under VA law, the only requirement for competency 
to provide medical evidence is that the person be a licensed 
health care professional, and a nurse's opinion has been 
accepted by the Court as competent medical evidence.  See YT 
v. Brown, 9 Vet. App. 195, 201 (1996); Goss v. Brown, 9 Vet. 
App. 109 (1996); see also Pond v. West, 12 Vet. App. 341 
(1999).

In any event, the veteran's most recent VA medical 
examination for the purpose of evaluating the severity of his 
disabilities was in March 2004.  Given his expressed 
dissatisfaction with the VA examination, the amount of time 
that has elapsed since that time, and his assertion that his 
disabilities are far more disabling than the March 2004 VA 
examination report reflects, it is the Board's judgment that 
there is a duty to provide him with a more current VA 
examination performed by the appropriate physician.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005); Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994).  

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
that was needed to substantiate his claims for initial 
compensable ratings, but he/she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
the type of evidence that is needed to establish higher 
disability ratings and effective dates.  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO must also assure 
compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 
its implementing regulations.  The 
AMC/RO's attention is directed to 
Quartuccio, supra, pertaining to the 
amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected 
to present.  The AMC/RO should provide 
the veteran written notification 
specific to his claims for compensable 
ratings for his service-connected 
hemorrhoids and a scar, residual of an 
excision of a pilonidal cyst.

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  
  
2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for the hemorrhoids or 
residuals of a pilonidal cystectomy, to 
include a scar.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination, to be 
performed by the appropriate VA 
physician, to assess the severity of his 
service-connected hemorrhoids and 
status-post pilonidal cystectomy with a 
scar.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the clinician for his 
or her review.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.

The clinician should describe the 
severity of the veteran's hemorrhoids 
and discuss all current symptoms, 
clinical findings or manifestations, and 
diagnoses referable to hemorrhoids.  The 
examiner should specifically indicate 
whether the hemorrhoids are large or 
thrombotic, irreducible with excessive 
redundant tissue, or evidence frequent 
recurrences.  The examiner should 
further indicate whether persistent 
bleeding occurs, and whether there are 
fissures associated with the veteran's 
hemorrhoids.  The clinician should also 
indicate whether the veteran has anemia 
is associated with his service-connected 
hemorrhoids.

The examiner must also determine the 
current severity of the veteran's 
status-post pilonidal cystectomy with a 
scar.  Following a review of the 
relevant medical records in the claims 
file and the clinical evaluation, the 
examiner should describe the extent of 
disfigurement or deformity resulting 
from the scar, noting the presence (or 
absence) and extent or area of tissue 
loss, distortion, measured area of any 
scarring, depression or elevation, 
adherence to underlying tissue, hypo-or 
hyperpigmentation, type and measured 
area of abnormal skin texture, and area 
of indurated or inflexible skin.

The examiner should also note whether 
the pilonidal cystectomy scar is deep 
(exhibiting soft tissue damage), whether 
there is present or absent poor 
nourishment, repeated ulceration, 
exfoliation, exudation, itching 
tenderness, marked disfigurement, 
extensive lesions and pain on objective 
demonstration, and/or a limitation of 
function associated therewith.

5.  Thereafter, the RO should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, the RO should 
undertake it before further adjudication 
of the claims.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for initial compensable ratings for 
hemorrhoids and the scar, with 
consideration of any evidence obtained 
since the issuance of the Supplemental 
Statement of the Case in August 2005.

7.  If any benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, 
which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the August 
2005 Supplemental Statement of the Case.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

